Citation Nr: 1646372	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  10-30 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, anxiety, depression, dysthymia, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1989 to March 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  Jurisdiction has since been transferred to the Des Moines, Iowa RO.

In July 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who has since left the Board.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  The Veteran indicated that he wished to appear at a new hearing before a different VLJ.  In August 2016, the Veteran testified at a videoconference hearing before the undersigned VLJ.  Transcripts of both hearings have been associated with the claims file.

This case was previously before the Board in December 2011, October 2012, January 2014, January 2015, and January 2016.  At those times, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the August 2016 videoconference hearing, the Veteran and his representative stated that the Veteran was receiving ongoing psychiatric treatment at the Iowa City VA Medical Center (VAMC).  Furthermore, they noted that the Veteran was also receiving Social Security Administration (SSA) disability benefits.  An August 2016 statement in support of claim requested that the RO obtain and upload the Veteran's treatment records from the Iowa City VAMC and Social Security records.  From a review of the records in the Veteran's claims folder, it does not appear that the Veteran's most recent treatment at the Iowa City VAMC has been obtained and associated with his claims folder, nor is there any indication that the RO has attempted to obtain the Veteran's complete SSA file.  Once VA is put on notice that the Veteran is in receipt of SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The most recent January 2016 remand ordered the RO to schedule the Veteran for a videoconference hearing, which the Veteran had in August 2016.  However, in the previous January 2015 remand, the Board ordered the RO to obtain an addendum opinion concerning the Veteran's claim for an acquired psychiatric disorder.  Specifically, the VA examiner was asked if the Veteran had an acquired psychiatric disorder at any time since February 2009.  If the answer was yes, the examiner was asked to opine whether it was at least as likely as not that the Veteran's psychiatric disorder had its onset during active service.  The remand directive further ordered the examiner to specifically consider and discuss the Veteran's and his spouse's lay statements concerning the stillborn birth of his child as well as the harassment the Veteran and his spouse experienced by the Veteran's sergeant.  The examiner was also asked to specifically consider and discuss the May 2012 VA examiner's diagnoses of adjustment disorder, dysthymia, cocaine and alcohol abuse, and PTSD.

In the April 2015 VA addendum opinion, the VA examiner noted that the Veteran had an acquired psychiatric disorder since February 2009.  The examiner went on to opine that it was less likely than not that the Veteran's acquired psychiatric disorder had its onset during active service.  However, in providing the rationale, the examiner addressed only the stillborn birth of the Veteran's child but never addressed the harassment the Veteran and his spouse experienced at the hands of his sergeant.  Additionally, while the examiner addressed the possible diagnosis of PTSD, the May 2012 VA examiner's diagnoses of adjustment disorder, dysthymia, cocaine and alcohol abuse were never discussed.
The Board finds that the April 2015 VA addendum opinion is inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  On remand, a new addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his acquired psychiatric disorder, to include adjustment disorder, anxiety, depression, dysthymia, and PTSD.  Specifically, all treatment records from the Iowa City VAMC should be obtained.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2. Contact the SSA, request and obtain the Veteran's complete Social Security records, including all decisions and any medical records relied upon in making those decisions.

3. After the above has been completed, obtain an addendum opinion from the same examiner who provided the April 2015 VA addendum opinion.  The examiner should review the Veteran's claims file and all records obtained as a result of the development described in the prior paragraphs of these instructions.  If the April 2015 examiner is not available for any reason, the RO should arrange for a new opinion, and if needed, a new examination of the Veteran by an equally qualified person, who should provide the opinions requested below after reviewing the records and conducting the new examination, as needed.  All opinions must be supported by a full rationale.

The examiner is specifically requested to discuss:

a. Whether any currently diagnosed acquired psychiatric disorder at least as likely as not (a 50 percent probability or greater) had its onset during the Veteran's active service, or if a psychosis, whether it manifested within one year after his discharge from active service, or is the result of any disease, injury, or event which occurred during active service.

b. When providing the nexus opinion, the examiner should specifically consider and discuss the lay statements of the Veteran, particularly:

i. The Veteran's description of having a nervous break-down in service after his wife gave birth to a stillborn infant;

ii. The harassment the Veteran and his wife experienced by the Veteran's sergeant.

c. The VA examiner should also specifically consider and discuss the March 2012 VA examiner's diagnoses of adjustment disorder, dysthymia, and cocaine and alcohol abuse.

4. After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

